OPINION — AG — ** COUNTY LAW LIBRARY ** IN A COUNTY IN WHICH A COUNTY LAW LIBRARY HAS BEEN ESTABLISHED PURSUANT TO 19 Ohio St. 813 [19-813], IT IS THE DUTY OF THE COUNTY COMMISSIONERS TO PROVIDE A SUITABLE PLACE AT THE COUNTY SEAT AT WHICH THE LIBRARY MAY BE ESTABLISHED AND MAINTAINED; AND THAT THE BOARD OF COUNTY COMMISSIONERS, IF IT, IN THE REASONABLE EXERCISE OF ITS OFFICIAL DISCRETION, FINDS IT TO BE NECESSARY UNDER THE CIRCUMSTANCES, MAY PAY RENT FOR THE PLACE PROVIDED, EVEN THOUGH THERE MAY BE SPACE IN THE COURTHOUSE LARGE ENOUGH TO HOUSE SAID LAW LIBRARY, WHICH SPACE THE BOARD HAS DETERMINED TO BE UNSUITABLE THEREFOR. (BUILDING, OFFICE SPACE, RENT OR LEASE) CITE: 19 Ohio St. 1 [19-1] (RICHARD M. HUFF)